NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         JUL 17 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LILLIAN PELLEGRINI,                              No.    17-15735

                Plaintiff-Appellant,             D.C. No.
                                                 1:16-cv-01292-LJO-BAM
 v.

FRESNO COUNTY; et al.,                           MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                              Submitted July 11, 2018**
                              San Francisco, California

Before: TASHIMA, GRABER, and HURWITZ, Circuit Judges.

      After the Fresno County Superior Court ordered Plaintiff Lillian Pellegrini to

transfer assets to a family trust and pay damages, she filed this federal action against

the court, Fresno County, three banks, and the law firm that had prosecuted the state

court proceedings. The district court dismissed the complaint with prejudice for lack


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of subject-matter jurisdiction. We have jurisdiction over Pellegrini’s timely appeal

under 28 U.S.C. § 1291 and we vacate and remand.

      1. The Eleventh Amendment barred district court jurisdiction over Pellegrini’s

claims against the Superior Court. See Franceschi v. Schwartz, 57 F.3d 828, 831

(9th Cir. 1995) (per curiam) (“The Eleventh Amendment bars suits which seek either

damages or injunctive relief against a state, an arm of the state, its instrumentalities,

or its agencies.” (citation and internal quotation marks omitted)). The claims are

also barred under the Rooker-Feldman doctrine. See Noel v. Hall, 341 F.3d 1148,

1163 (9th Cir. 2003) (noting that the doctrine bars review of a “legal injury caused

by a state court judgment, based on an allegedly erroneous legal ruling”).

      2. Pellegrini failed to “specifically and distinctly” argue on appeal why the

district court had subject-matter jurisdiction over the fraud and conversion claims

against the other defendants, so the issue is forfeited. See Miller v. Fairchild Indus.,

Inc., 797 F.2d 727, 738 (9th Cir. 1986) (describing forfeiture of issues). In any case,

Pellegrini’s claims directly contravene the Superior Court’s holding that these assets

belonged to the trust. The district court lacked jurisdiction over these “inextricably

intertwined” claims, as the “the relief requested in the federal action would

effectively reverse the state court decision or void its ruling.” Cooper v. Ramos, 704
F.3d 772, 779 (9th Cir. 2012) (citation omitted).

      3. Pellegrini’s arguments of extrinsic fraud fail. She asserts that “[t]he


                                           2
defendants acted in concert to misrepresent property title and interest for purposes

of stealing” her property, but does not contend that she was deprived of the ability

to present her case in state court. See Green v. Ancora-Citronelle Corp., 577 F.2d
1380, 1384 (9th Cir. 1978) (defining extrinsic fraud as conduct that “prevents a party

from having an opportunity to present his claim or defense in court or deprives a

party of his right to a day in court,” not “misrepresentations” that go “to the very

heart of the issues contested in the state court action” (citations and internal quotation

marks omitted)).

      4. The district court did not abuse its discretion by taking judicial notice of

documents and orders filed in the state proceedings. “[A] court may take judicial

notice of ‘matters of public record.’” Lee v. City of Los Angeles, 250 F.3d 668, 689

(9th Cir. 2001) (citation omitted). The district judge made clear that he took judicial

notice of “the existence of the document or order,” not “[t]he truth or the correctness

of the factual content.” See id. at 690 (holding that “when a court takes judicial

notice of another court’s opinion, it may do so not for the truth of the facts recited

therein, but for the existence of the opinion” (citation and internal quotation marks

omitted)). Pellegrini also asserts that she had no opportunity below to oppose

judicial notice. To the contrary, the district court expressly considered, and rejected,

Pellegrini’s objections to judicial notice.




                                              3
      5. The district court dismissed Pellegrini’s complaint with prejudice. But “a

case dismissed for lack of subject matter jurisdiction should be dismissed without

prejudice so that a plaintiff may reassert [her] claims in a competent court.” Frigard

v. United States, 862 F.2d 201, 204 (9th Cir. 1988). We therefore vacate the

dismissal with prejudice and remand with directions that the dismissal be without

prejudice.

      VACATED and REMANDED; costs shall be taxed against Pellegrini.




                                          4